           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVIVSION

BRADLEY D. TUCKER
ADC #145354                                              PLAINTIFF

v.                      No. 3:17-cv-295-DPM

JUSTIN KIMBLE, Lieutenant, Harrisburg
Police Department; ADRIAN TODD
and GARY HEFNER, Officers,
Harrisburg Police Department                         DEFENDANTS

                              ORDER

     Motion, NQ 20, granted.      Discovery deadline extended to
23 November 2018 and dispositive motions due by 7 December 2018. If
Tucker fails to respond to Defendants' discovery requests, then the
Court will entertain a motion to dismiss for failure to prosecute.
LOCAL RULE 5.5(c)(2).

     So Ordered.

                                              (/__
                               D.P. Marshall Jr.
                               United States District Judge
